 1                                                      The Honorable Barbara J. Rothstein

 2

 3

 4

 5

 6

 7                      IN THE UNITED STATES DISTRICT COURT

 8                        WESTERN DISTRICT OF WASHINGTON

 9   HOLLY REIN,

10                             Plaintiff,        Civil Case No. 2:19-cv-00522-BJR

11               v.                              STIPULATED JUDGMENT OF
                                                 DISMISSAL WITH PREJUDICE OF
12   THRIFTY PAYLESS, INC.,                      THIRD-PARTY PLAINTIFF THRIFTY
     d/b/a RITE AID PHARMACY, and RITE AID       PAYLESS, INC., d/b/a RITE AID
13   LEASE MANAGEMENT COMPANY, d/b/a             PHARMACY, and RITE AID LEASE
     RITE AID.                                   MANAGEMENT COMPANY, d/b/a RITE
14                                               AID'S THIRD-PARTY CLAIMS
                              Defendants.        AGAINST THIRD-PARTY DEFENDANT
15                                               DURO HILEX POLY CO, LLC
     THRIFTY PAYLESS, INC., d/b/a RITE AID
16   PHARMACY, and RITE AID LEASE
     MANAGEMENT COMPANY, d/b/a RITE
17   AID,

18                     Third-Party Plaintiffs,

19               V.


20   DURO HILEX POLY CO, LLC, a Delaware
     corporation,
21
                       Third-Party Defendant.
22

23
                                                                                             1620 SW Taylor
Page 1 - STIPULATED JUDGMENT OF DISMISSAL WITH PREJUDICE OF         Hodgkinson               Suite 350
        THIRD-PARTY PLAINTIFF THRIFTY PAYLESS, INC., d/b/a RITE AID Street                   Portland, OR 97205
        PHARMACY, and RITE AID LEASE MANAGEMENT COMPANY, d/b/a                               (503) 222-1143

        RITE AID'S THIRD-PARTY CLAIMS AGAINST THIRD-PARTY           Mepham, LLC              {503) 222-1296 ( fax)

        DEFENDANT DURO HILEX POLY CO, LLC
 1           The parties hereto stipulate that the third-party claims brought by third-party plaintiff

 2   Thrifty Payless, Inc., d/bla Rite Aid Pharmacy, and Rite Aid Lease Management Company, dlbla

     Rite Aid against Duro Hilex Poly Co, LLC, having been fully resolved may be dismissed with
 3
     prejudice and without costs to either party.
 4
              IT IS SO STIPULATED
 5

 6                                                       Isl John Barhoum
 7   DATED: June 17, 2021
                                                         John Barhoum, WSBA No. 42776
 8                                                       Chock Barhoum LLP
                                                         121 SW Morrison Street, Suite 415
                                                         Pottland, OR 97204
 9
                                                         P: (503) 223-3000
                                                         F: (503) 954-2231
10                                                       Email: john.barhoum@chockbarhoum.com
                                                         OfAttorneys For Defendants/Third-Party
11                                                       Plaintiffs Thrifty Payless, Inc., dba Rite Aid

12
                                                         Isl David S. Mepham
13   DATED: June 17, 2021
                                                         David S. Mepham, WSB No. 21087
14                                                       Hodgkinson Street Mepham, LLC
                                                         1620 SW Taylor, Ste. 350
15                                                       Portland, OR 97205
                                                         Email: dsm@hs-legal.com
                                                         P: (503) 222-1143
16                                                       F: (503) 222-1296
                                                         OfAttorneys for Third-Party Defendant
17                                                       Hilex Poly Co. LLC

18
     Ill
19
     Ill
20   Ill

21   Ill

22   Ill
     Ill
23

                                                                                                          1620 SW Taylor
Page 2 - STIPULATED JUDGMENT OF DISMISSAL WITH PREJUDICE OF                       Hodgkinson              Sulte350
           THIRD-PARTY PLAINTIFF THRIFTY PAYLESS, INC., d/b/a RITE AID                                    Portland, OR 97205
           PHARMACY, and RITE AID LEASE MANAGEMENT COMPANY, d/bla
                                                                                  Street                  (503) 222-1143

           RITE AID'S THIRD-PARTY CLAIMS AGAINST THIRD-PARTY                      Mepham, LLC             (503) 222-1296 (fax)

           DEFENDANT DURO HILEX POLY CO, LLC
 1          IT IS SO ORDERED AND HEREBY ADJUDGED that all third-party claims by third-

 2   party plaintiff Thrifty Payless, Inc., d/b/a Rite Aid Pharmacy, and Rite Aid Lease Management
     Company, d/b/a Rite Aid against third-party defendant Duro Hilex Poly Co, LLC are hereby
 3
     dismissed with prejudice and without costs to either party.
 4
            IT IS EXPRESSLY DIRECTED that judgment be given herein as entered forthwith.
 5

 6

 7

 8

 9
      Dated: June 16, 2021.
10
                                                  HONORABLE BARBARA J. ROTHSTEIN
                                                  United States District Court Judge
11

12

13

14

15

16

17

18

19

20

21

22

23
                                                                                                     1620 SW Taylor
Page 3 - STIPULATED JUDGMENT OF DISMISSAL WITH PREJUDICE OF     Hodgkinson                           Suite 350
         TIIRD-PARTY PLAINTIFF THRIFTY PAYLESS, INC., d/b/a RITE AID
                                                                Street                               Portland, OR 97205
         PHARMACY, and RITE AID LEASE MANAGEMENT COMPANY, d/b/a                                      (503) 222·1143

         RITE AID'S THIRD-PARTY CLAIMS AGAINST THIRD-PARTY      Mepham, LLC                          (503) 222 -1296 crax)

         DEFENDANT DURO HILEX POLY CO, LLC
